Title: To Benjamin Franklin from Pierre-Augustin Caron de Beaumarchais, 5 September 1778
From: Beaumarchais, Pierre-Augustin Caron de
To: Franklin, Benjamin


ce Samedi 5 7bre 1778.
Mr. De Beaumarchais a l’honneur de présenter son très humble hommage a Monsieur franklin. Il le prie de vouloir bien lui mander, par le postilion porteur de cette lettre, quel Jour il poura conférer avec Lui et Mr. Lée, Sur l’objet de la Théréze. Les lettres de Nantes exigent que Mr. De Beaumarchais donne promptement des ordres pour la vente, que le moment favorise.

veille Rue du temple
 
Notations in different hands: M. De Beaumarchais 5 7bre. 1778 / M. Beaumarchaises Card 5. Septr. 1778 / John Gilbank John Gale
